Per Curiam.
This ease was commenced in justice’s court by summons, and the summons was served by a person deputed for the purpose. The deputation endorsed on the summons was in the following words: “By request of plaintiff I hereby authorize Charles Harryman to serve the within process on the within defendant. Detroit, October 28, 1874. Frederick J. Barbier, Justice of the Peace.”
This deputation is claimed to be defective, because it does not recite that Harryman was a person of lawful age, and not interested in the suit. We do not think this a fatal defect. It is not usual to make such a recital,, *168and in the absence of any showing on the point, we cannot presume the justice selected an incompetent person.
This is all there is of the case in this court. Judgment must be affirmed with costs.